DETAILED ACTION

In view of the appeal brief filed on 11/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 8,131,346. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the ‘346 patent claim an apparatus for implanting a localization coil where the marker is implanted upon the retraction of a cannula into the handle, the device comprising a collar defining a key where alignment of the key and a keyway on the base of the device allows the cannula to retract into the base. Each claims a handle, a cannula, and a localization wire disposed within the handle, as well as, the aforementioned implantation mechanism. The independent claims of the present invention is broader than the ‘346 patent because the present invention does not claim the trigger rotatably mounted to the handle, and the positioning of the actuator and biasing element within the hollow interior of handle between the collar and the end. Accordingly, the present invention would obviously encompass the subject matter claimed by the ‘346 patent.  
s 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,886,292. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the ‘292 patent claim an apparatus for implanting a localization coil where a marker is implanted upon the retraction of a cannula into the handle, the device comprising a collar defining a key where alignment of the key and a keyway on base of the device allows the implantation caused by retraction of the cannula. Each claims a handle, a cannula, and a localization wire disposed within the handle, as well as, the aforementioned implantation mechanism. The present invention is broader than the ‘292 patent because the present invention does not claim the positioning of the actuator and biasing element within the hollow interior of handle between the collar and the end. Accordingly, the present invention would obviously encompass the subject matter claimed by the ‘292 patent.  
Claims 21-32 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9707042. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present invention and the ‘042 patent claim an apparatus for implanting a localization coil where the marker is implanted upon the retraction of a cannula into the handle, the device comprising a collar defining a key where alignment of the key and a keyway on the base of the device allows the cannula to retract into the base. Each claims a handle, a cannula, and a localization wire disposed within the handle, as well as, the aforementioned implantation mechanism. The independent claims of the present invention is broader than the ‘042 patent because the present .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg et al. (U.S. Pat. No. 5353804) hereinafter Kornberg, in view of Eggers et al. (U.S. Pub. No. 20020019596) hereinafter Eggers, in further view of Halseth et al. (U.S. Pat. No. 6398743) hereinafter Halseth. 
Regarding claim 21, primary reference Kornberg teaches:
An apparatus for implanting a localization wire wherein the apparatus exhibits a ready configuration and a relaxed configuration (abstract; col 14, lines 1-67 through col 16, line 15 including figures 30A through 30E describe the operation of the PEBB device 48 with a release button 76 and engagement pin 78 that operate the device in a ready configuration and a relaxed configuration with movement of the cannula 54 into the tissue), and comprises: 

a cannula disposed within the handle and having an insertion tip and a projection, wherein the cannula is movable between a ready configuration and a relaxed configuration (col 8, lines 42-67 with cannula 54 disposed within the housing 64 (handle) and having a tapered front end 56 as the “insertion tip”; col 9, lines 1-67, the driving pin 94 fixedly secured to larger diameter section 55 of cannula 54 is considered to be the projection as claimed (and also connected to the engagement pin 78 and release button 76); see figures 9 and 12 for the associated structural features; figures 30A through 30E and col 13, line 66 through col 16, line 15 describe the operation of the cannula which includes a ready configuration such as in figure 30B prior to extension of the cannula and a relaxed configuration as in figures 30C and 30D in which the cannula springs have extended the catheter outwards and are fully relaxed; 
a localization wire disposed within the cannula (col 8, lines 42-67, guidewire 50 is disposed within the cannula 54 within the overall PEBB device 48; see also figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with respect to the guidewire 50 and tip of the guide wire 52 which are considered to be the localization wire disposed within the cannula); and 

the cannula configured to be removed from the biopsy region without inducing movement of the localization wire (col 13, lines 49-63, figure 28A includes a feature wherein the forward end of the cutting cannula is sufficiently forward of the guidewire to enable the entire guidewire to be removed when the core sample is removed. This would not induce movement of the localization wire with respect to the cannula when removing the sample; col 13, line 66 through col 16, line 15 describe the operation of the cannula with respect to the guidewire in which figures 30D and 30E depict the drawing out the cannula 54 from the breast 190 with the guidewire remaining attached to the core sample during the removal process without additional movement out of the biopsy tissue sample)
Primary reference Kornberg fails to teach:

a cannula having a projection configured to selectively enter the first slot
However, the analogous art of Eggers of a medical instrument with a detachable cannula distal end (abstract) teaches:
a handle having a first slot (figure 2, “upwardly disposed slot 118 extending internally along an elongate receiving cavity 166 within housing 15” is considered to be a first slot located within the handle portion. [0119]; [0120]; [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8),
a cannula having a projection configured to selectively enter the first slot (figure 2, [0119]: “Referring to FIG.2, the disposable component indicated generally at 108 of the instrument 12 is revealed in an orientation prior to insertion within the reusable, motor containing housing 15…At the rearward end of support housing 110 there is located an upstanding indexing pin 116 which, during installation of the disposable assembly, is slidably received within an upwardly disposed slot 118”; and [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8).
Eggers further teaches in [0029] that “the relatively straightforward structuring of the delivery cannula, capture component and drive assembly permits their fabrication as removably inserted within the housing 15. 
As aforementioned, the index pin 116 is considered the “projection” as claimed, and the slot 118 is considered the “first slot” as claimed. Eggers is therefore considered providing sufficient teaching that “a handle (15) having a first slot (118), and a cannula (22 and its housing 110) having a projection (116) configured to selectively (removably insertable with an alignment orientation indicated by the red dots) enter the first slot (slidably received within an upwardly disposed slot 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula and localization guide wire deployment assembly of Kornberg to incorporate the attachable cannula based on a selective entry of a projection into a slot as taught by Eggers because the use of a projection indexing pin and elongate slot enables precise alignment and the use of a detachable cannula with the housing. The use of a detachable cannula enables the main housing components to be reusable, which reduces medical waste while retaining cleanliness of components used in contact the patient ([0114]; [0120]-[0121]). 
Neither Kornberg nor Eggers teaches:
the actuator configured to retract the cannula into the handle 

the actuator configured to retract the needle into the handle without inducing movement of the localization wire (col 2, lines 46-67, teaches to an insertion device 10 with a needle 65 utilized to insert a guide wire 68 into an anatomical region of a patient. The needle 65 is considered to teach to the “cannula” as claimed and as taught in the combined invention of Kornberg, Eggers, and Halseth. The needle of the Halseth reference operates in substantially the same way as the claimed cannula, as it is utilized to introduce a wire into a target anatomical region of the patient. Therefore, the retraction capabilities of Halseth would be incorporated with the Kornberg and Eggers references teachings to a cannula. The guide wire 68 is considered to be the “localization wire” as claimed. Figure 1 shows the tip of the instrument with the guide wire 68 extending outwards, the needle 65 projecting from the shield 30, and the shield 30 connected to the barrel 20. Col 3, lines 1-4, teaches to the full retraction of the needle into the enclosed shield 30, which is considered to be part of a single housing structure with the barrel 20. Col 3, lines 51-61, teaches to the operation of the needle 65 between a projecting position and a retracted position wherein the needle is within the shield 30 and the sharpened tip is fully protected by the shield. Col 6, lines 30-33, the needle may be retracted so that the sharpened tip is disposed within the barrel, which with the shield 30, is considered to be part of the handle as claimed . Col 6, lines 45-56, the guide wire 68 is fed through the device and after insertion into the patient the device is removed with the guidewire remaining within the patient’s vein or artery. As the device enables slidable removal from the patient, while leaving the guidewire in place, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula and localization guide wire deployment assembly of Kornberg and Eggers to incorporate the configuration of the actuator to retract the needle into the handle without inducing movement of the localization wire as taught by Halseth because it enables protection against inadvertent contact between the contaminated needle used for guidewire insertion and the user of the device (col 3, lines 1-4). This prevents transmission of various pathogens due to an inadvertent needle stick to medical personnel (col 1, lines 26-30). 
Regarding claim 22, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 21. Primary reference Kornberg further teaches:
wherein the apparatus is self-contained (as shown in figures 9 and 12, and col 8, lines 42-67 with cannula 54 disposed within the housing 64 (handle) and the apparatus is self-contained within the main housing portion; col 9, lines 1-67 as a PEBB device 48).
Regarding claim 23, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 22. Primary reference Kornberg further teaches:
comprising a biasing element operatively connected to the actuator (figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with specifically col 14, lines 27-42 describing the release button 76, 
Regarding claim 28, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 21. Primary reference Kornberg further teaches:
comprising a biasing element operatively connected to the actuator (figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with specifically col 14, lines 27-42 describing the release button 76, engagement pin 78, with specifically torsion spring 130 is considered to be the biasing element connected to the actuator structure).
Claims 24-25 and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in further view of Halseth as applied to claims 23 and 21, respectively, and further in view of Hussman (U.S. Pat. No. 6135993) hereinafter Hussman. 
Regarding claim 24, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 23. Neither Kornberg, Eggers, nor Halseth teaches:
wherein the localization wire has a localization wire proximal end, a localization wire distal end, a shaft and an anchor, 
the anchor has a first barb and a second barb, wherein the first barb forms a first acute interior angle relative to the shaft, the second barb forms a second acute interior angle relative to the shaft, the first acute interior angle faces the localization wire proximal end, and the second acute interior angle faces the localization wire distal end
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:

the anchor has a first barb and a second barb, wherein the first barb forms a first acute interior angle relative to the shaft, the second barb forms a second acute interior angle relative to the shaft (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft), the first acute interior angle faces the localization wire proximal end, and the second acute interior angle faces the localization wire distal end (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and the acute angles face the proximal and distal ends as shown in the annotated figure below).
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    500
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, and Halseth to incorporate the anchor with first and second barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 25, the combined references of Kornberg, Eggers, Halseth and Hussman teach all of the limitations of claim 24. Neither Kornberg, Eggers, nor Halseth teaches:
wherein the first barb is radially offset from the second barb
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the first barb is radially offset from the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and are radially offset from each other on opposing radial sides of the wire).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    500
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, Halseth and Hussman to incorporate the radially offset barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 36, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 21. Neither Kornberg, Eggers, nor Halseth teaches:
wherein the localization wire has an anchor, the anchor having a first barb and a second barb, wherein the first barb is radially offset from the second barb

wherein the localization wire has an anchor, the anchor having a first barb and a second barb, wherein the first barb is radially offset from the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and are radially offset from each other on opposing radial sides of the wire. The barbs form the anchor structure as claimed).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    500
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, and Halseth to incorporate the radially offset barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 37, the combined references of Kornberg, Eggers, Halseth and Hussman teach all of the limitations of claim 36. Neither Kornberg, Eggers, nor Halseth teaches:
wherein the first barb opposes the second barb
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, Halseth and Hussman to incorporate the opposing barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Claims 26 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in further view of Hussman as applied to claims 25 and 37, respectively, and further in view of Fogarty et al. (U.S. Pub. No. 20020059938) hereinafter Fogarty. 
Regarding claim 26, the combined references of Kornberg, Eggers, Halseth and Hussman teach all of the limitations of claim 25. Neither Kornberg, Eggers, Halseth, nor Hussman teaches: 
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization 
Regarding claim 38, the combined references of Kornberg, Eggers, Halseth and Hussman teach all of the limitations of claim 37. Neither Kornberg, Eggers, Halseth, nor Hussman teaches:  
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth and Hussman to incorporate the imageable localization wire as taught by Fogarty because it enables a surgeon to visibly view the orientation of the elements when performing a surgical procedure with ease ([0272]). 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in view of Hussman, in further view of Fogarty as applied to claim 26 above, and further in view of Mohammad M. B. B. S. (U.S. Pat. No. 6379337) hereinafter Mohammad. 
Regarding claim 27, the combined references of Kornberg, Eggers, Halseth, Hussman and Fogarty teach all of the limitations of claim 26. Neither Kornberg, Eggers, Halseth, Hussman, nor Fogarty teaches: 
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow interior
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow interior (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner surface of the narrow end of sheath 15 and hub 2; the spring acts to bias stem 7 away from branch 22 toward branch 23”; col 9, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth, Hussman and Fogarty to incorporate the biasing element compression and expansion configuration as taught by . 
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in further view of Halseth as applied to claim 28 above, and further in view of Spencer et al. (U.S. Pat. No. 5127916) hereinafter Spencer. 
Regarding claim 29, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 28.  Neither Kornberg, Eggers, nor Halseth teaches:
wherein the localization wire has an anchor having a first barb and a second barb, wherein the first barb and the second barb are not arranged in sets, the first barb and second barb are radially unaligned
However, the analogous art of Spencer of a localization needle assembly with barbs for anchoring the device in body tissue (abstract) teaches:
wherein the localization wire has an anchor having a first barb and a second barb (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are considered to be the first barb and second barb), 
wherein the first barb and the second barb are not arranged in sets (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are not arranged in sets as they are at different positions of the assembly), 
the first barb and second barb are radially unaligned (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are on opposite sides of the assembly and thus are radially unaligned).
.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in further view of Spencer as applied to claim 29 above, and further in view of Hussman. 
Regarding claim 30, the combined references of Kornberg, Eggers, Halseth and Spencer teach all of the limitations of claim 29. Neither Kornberg, Eggers, Halseth, nor Spencer teaches:
wherein the first barb opposes the second barb, wherein the first barb forms a first acute interior angle relative to a shaft of the localization wire, the second barb forms a second acute interior angle relative to the shaft, the first acute interior angle faces in a proximal direction, and the second acute interior angle faces in a distal direction
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the first barb opposes the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form opposing barbs), 
wherein the first barb forms a first acute interior angle relative to a shaft of the localization wire, the second barb forms a second acute interior angle relative to the 
the first acute interior angle faces in a proximal direction, and the second acute interior angle faces in a distal direction (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and the acute angles face the proximal and distal ends as shown in the annotated figure below).
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    500
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, Halseth and Spencer to incorporate the anchor with first and second barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in view of Spencer, in further view of Hussman as applied to claim 30 above, and further in view of Fogarty. 
Regarding claim 31, the combined references of Kornberg, Eggers, Halseth, Spencer, and Hussman teach all of the limitations of claim 30. Neither Kornberg, Eggers, Halseth, Spencer, nor Hussman teaches:

However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth , Spencer, and Hussman to incorporate the imageable localization wire as taught by Fogarty because it enables a surgeon to visibly view the orientation of the elements when performing a surgical procedure with ease ([0272]). 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in view of Spencer, in view of Hussman, in further view of Fogarty as applied to claim 31 above, and further in view of Mohammad. 
Regarding claim 32, the combined references of Kornberg, Eggers, Halseth, Spencer, Hussman, and Fogarty teach all of the limitations of claim 31. Neither Kornberg, Eggers, Halseth, Spencer, Hussman, nor Fogarty teaches:
wherein in the ready configuration, configuration comprises a compressed the biasing element is compressed, and in the relaxed configuration, configuration comprises an expanded the biasing element is expanded

wherein in the ready configuration, configuration comprises a compressed the biasing element is compressed, and in the relaxed configuration, configuration comprises an expanded the biasing element is expanded (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner surface of the narrow end of sheath 15 and hub 2; the spring acts to bias stem 7 away from branch 22 toward branch 23”; col 9, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth, Spencer, Hussman, and Fogarty to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Claims 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth as applied to claims 28 and 23, respectively, , and further in view of Mohammad. 
Regarding claim 34, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 28. Neither Kornberg, Eggers, nor Halseth teaches:

However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow interior (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner surface of the narrow end of sheath 15 and hub 2; the spring acts to bias stem 7 away from branch 22 toward branch 23”; col 9, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, and Halseth to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Regarding claim 39, the combined references of Kornberg, Eggers, and Halseth teach all of the limitations of claim 23. Neither Kornberg, Egger, nor Halseth teaches:
wherein the actuator is configured to retract the cannula into the handle, moving the cannula into the relaxed configuration and allowing the biasing element to expand, and the actuator is configured to compress the biasing element, moving the cannula into the ready position the ready configuration comprises a compressed biasing element and the relaxed configuration comprises an expanded biasing element
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein the actuator is configured to retract the cannula into the handle, moving the cannula into the relaxed configuration and allowing the biasing element to expand, and the actuator is configured to compress the biasing element, moving the cannula into the ready position the ready configuration comprises a compressed biasing element and the relaxed configuration comprises an expanded biasing element (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner surface of the narrow end of sheath 15 and hub 2; the spring acts to bias stem 7 away from branch 22 toward branch 23”; col 9, lines 3-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, and Halseth to incorporate the biasing . 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in further view of Mohammad as applied to claim 34 above, and further in view of Fogarty. 
Regarding claim 35, the combined references of Kornberg, Eggers, Halseth and Mohammad teach all of the limitations of claim 34. Neither Kornberg, Eggers, Halseth, nor Mohamad teaches:
wherein the localization wire has an anchor that is sheathed by the insertion tip when the cannula is in the ready configuration
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire has an anchor that is sheathed by the insertion tip when the cannula is in the ready configuration ([0161], figures 7A-7C, the locator element 200 is configured to be in the distal end of the delivery tube prior to deployment into the tissue which is operable in the ready configuration in the combined Kornberg, Eggers, Halseth and Mohammad  invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth and Mohammad to incorporate the sheathed of the localization wire anchor as taught by Fogarty because it enables accurate direction positioning of the localization element prior to extending it from the . 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornberg, in view of Eggers, in view of Halseth, in view of Fogarty, in view of Hussman, in further view of Mohammad. 
Regarding claim 40, primary reference Kornberg teaches:
A self-contained apparatus for implanting a localization wire wherein the apparatus exhibits a ready configuration and a relaxed configuration (abstract; col 14, lines 1-67 through col 16, line 15 including figures 30A through 30E describe the operation of the PEBB device 48 with a release button 76 and engagement pin 78 that operate the device in a ready configuration and a relaxed configuration with movement of the cannula 54 into the tissue), and comprises: 
a handle having a second slot, (col 8, lines 42-67, housing 64 is considered to be the handle with recess 74 forming the second slot as depicted in figure 9. The housing 64 includes a distal end located near back plug 80 of figures 9 and 12. The hollow interior includes drive channel 92 within the housing 64 and depicted in figure 12, which enables movement of the cannula into and out of the housing; col 9, lines 1-67; col 10, lines 1-20); 
a cannula disposed within the handle and having an insertion tip and a projection, wherein the cannula is movable between a ready configuration and a relaxed configuration (col 8, lines 42-67 with cannula 54 disposed within the housing 64 (handle) and having a tapered front end 56 as the “insertion tip”; col 9, lines 1-67, the driving pin 94 fixedly secured to larger diameter section 55 of cannula 54 is considered 
a localization wire disposed within the cannula (col 8, lines 42-67, guidewire 50 is disposed within the cannula 54 within the overall PEBB device 48; see also figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with respect to the guidewire 50 and tip of the guide wire 52 which are considered to be the localization wire disposed within the cannula); and 
an actuator having a trigger arm that extends through the second slot, the trigger arm configured for movement along the second slot from a ready position to a release position, the trigger arm operably connected to the projection (col 8, lines 42-67, trigger arm includes release button 76 with engagement pin 78 extending through the recess 74 (second slot) see figure 9; col 9, lines 1-67, and figure 12 which show the release button 76 and engagement pin 78 combined structure operably connected to the driving pin 94 fixedly secured to the cannula for movement of the cannula from the ready and relaxed positions; see also figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with specifically col 14, lines 27-42 describing the release button 76, engagement pin 78, torsion spring 130, and driving member 91 which forms the actuator component that moves the cannula within the channel 158 and driving channel 92 as depicted in figure 12),

a biasing element operatively connected to the actuator (figures 30A through 30E and col 13, line 66 through col 16, line 15 which describe the use of the PEBB device with specifically col 14, lines 27-42 describing the release button 76, engagement pin 78, with specifically torsion spring 130 is considered to be the biasing element connected to the actuator structure).
Primary reference Kornberg fails to teach:
a handle having a first slot
a cannula having a projection configured to selectively enter the first slot
However, the analogous art of Eggers of a medical instrument with a detachable cannula distal end (abstract) teaches:
a handle having a first slot (figure 2, “upwardly disposed slot 118 extending internally along an elongate receiving cavity 166 within housing 15” is considered to be a first slot located within the handle portion. [0119]; [0120]; [0128], “Assurance of a 
a cannula having a projection configured to selectively enter the first slot (figure 2, [0119]: “Referring to FIG.2, the disposable component indicated generally at 108 of the instrument 12 is revealed in an orientation prior to insertion within the reusable, motor containing housing 15…At the rearward end of support housing 110 there is located an upstanding indexing pin 116 which, during installation of the disposable assembly, is slidably received within an upwardly disposed slot 118”; and [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8),
Eggers further teaches in [0029] that “the relatively straightforward structuring of the delivery cannula, capture component and drive assembly permits their fabrication as a discrete disposable component, removably insertable within a hand maneuvered housing”. Hence, the indexing pin 116, the support housing 110 and the cannula 22 together are considered as a single discrete disposable component that requires a proper orientation in order for the indexing pin 116 to be received within the slot 118 when the disposable component is removably inserted within the housing 15. 
As aforementioned, the index pin 116 is considered the “projection” as claimed, and the slot 118 is considered the “first slot” as claimed. Eggers is therefore considered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula and localization guide wire deployment assembly of Kornberg to incorporate the attachable cannula based on a selective entry of a projection into a slot as taught by Eggers because the use of a projection indexing pin and elongate slot enables precise alignment and the use of a detachable cannula with the housing. The use of a detachable cannula enables the main housing components to be reusable, which reduces medical waste while retaining cleanliness of components used in contact the patient ([0114]; [0120]-[0121]). 
Primary reference Kornberg further fails to teach:
the actuator configured to retract the cannula into the handle 
However, the analogous art of Halseth of needle-bearing medical device for inserting a guidewire into a patient (abstract) teaches:
the actuator configured to retract the cannula into the handle without inducing movement of the stylet (col 2, lines 46-67, teaches to an insertion device 10 with a needle 65 utilized to insert a guide wire 68 into an anatomical region of a patient. The needle 65 is considered to teach to the “cannula” as claimed and as taught in the combined invention of Kornberg, Eggers, and Halseth. The needle of the Halseth reference operates in substantially the same way as the claimed cannula, as it is utilized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula and localization guide wire deployment assembly of Kornberg and Eggers to incorporate the configuration of the actuator to retract the needle into the handle without inducing movement of the localization wire as taught by Halseth because it enables protection against inadvertent contact between the contaminated needle used for guidewire 
Neither Kornberg, Eggers, nor Halseth teaches: 
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, and Halseth to incorporate the imageable localization wire as taught by Fogarty because it enables a surgeon to visibly view the orientation of the elements when performing a surgical procedure with ease ([0272]). 
Neither Kornberg, Eggers, Halseth, nor Fogarty teaches: 
and having two or more radially offset opposing anchors
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
and having two or more radially offset opposing anchors (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and are radially offset from each other on opposing radial sides of the wire).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    121
    500
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Kornberg, Eggers, Halseth, and Fogarty to incorporate the radially offset opposing barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Neither Kornberg, Eggers, Halseth, Fogarty, nor Hussman teaches:
wherein in the ready configuration of the cannula, the biasing element is compressed, and in the relaxed configuration of the cannula, the biasing element is expanded
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration of the cannula, the biasing element is compressed, and in the relaxed configuration of the cannula, the biasing element is expanded (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner surface of the narrow end of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Kornberg, Eggers, Halseth, Fogarty and Hussman to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 

Response to Arguments
Applicant’s arguments with respect to claims 21-32 and 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborne et al. (U.S. Pub. No. 2002019595) teaches to a guidewire with a distal end including a twisted portion with offset and opposing anchors (figure 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793      

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793